Bishop, J.
I. Counsel for the petitioner, Carter, present the contention that the judgment entered is not such an one as that interveners, so called, may appeal therefrom. Conceding the right of said interveners to appear at all in the action a point not raised in the court below, nor in argument in this court we think the right to appeal existed, While the judgment entry did not refer to the interveners in terms, yet it amounted to a finding adverse to them, as well as to the administrator, and in favor of the ownership of'the money in Carter.
II. Counsel for petitioner, Carter, raise the further *672point that this court is without jurisdiction to entertain the appeal. An additional abstract' filed in this court by said Carter makes disclosure that the notice of appeal is addressed only to Sylvester Green, administrator, or to Levi Keck, his attorney, and to the clerk of the court. Service of such notice was had only by acceptance by Levi Keck, “ attorney for Alfred Carter,” and by the clerk. The notice is properly entitled, is in proper form, and refers intelligently to the proceedings and judgment from which the appeal is sought to be taken. As a notice to the defendant Green and to the clerk, it was undoubtedly sufficient. But not so, as we think, with respect to any parties to whom the notice was not addressed. The method prescribed by law for taking an appeal is by the service of a notice in writing on the adverse party, and also upon the clerk of the court. Code, section 4-114. “ When a written notice is. required to be. served upon a person, the law contemplates that it shall be addressed to him. This we think is the- uniform practice, and is demanded by the necessity of such address in order to guide the person making the service, and to identify the person served.” Steele v. Murry, 80 Iowa, 336.
It is thus made clear that the contention of counsel for appellee must be sustained. We regard it proper to add that we have examined the record with respect to the merits of the controversy, and that, were it not for the point of practice made as above stated, we should feel called upon to affirm the judgment.

Dismissed.